989 F.2d 494
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mary Susan SLAWTER, Plaintiff-Appellant,v.STATE OF NORTH CAROLINA, Defendant-Appellee.
No. 92-2208.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  March 9, 1993

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  William L. Osteen, Sr., District Judge.  (CA-92-544-2)
Mary Susan Slawter, Appellant Pro Se.
M.D.N.C.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Mary Susan Slawter appeals from the district court's order dismissing her action as frivolous under 28 U.S.C. § 1915(d) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Slawter v. North Carolina, No. CA-92-544-2 (M.D.N.C. Aug. 31, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED